Mr. Justice Lawrence delivered the opinion of the court: On the trial of this case, experts were called by the plaintiff below, to whom were shown the signatures of certain affidavits made by the plaintiff, and on file on the cause, and they were asked and permitted to state, against the objections of the defendant, whether the signatures to the affidavits and to the notes sued on were by the same person. This was error. Whatever we might be inclined to hold were the question before us for the first time, it must be considered the law of this State, that the genuineness of a signature can not be proved by comparing it with another signature admitted to be genuine. Jumpertz v. The People, 21 Ill., 408. Judgment reversed.